NOYES, Circuit Judge
(dissenting). I cannot agree that rubber tires should be assessed as manufactures of metal merely because they are imported in a crate with an automobile upon the wheels of which they never have been, and it is wholly problematical whether they ever will be, placed. In my opinion United States v. Irwin, 78 Fed. 802, *24424 C. C. A. 349, applies only where parts of articles are imported to be assembled upon arrival.
I think that the decision of the Circuit Court should be affirmed.
NOTE. — The following is the opinion of Platt, District Judge:
PLATT, District Judge.
The importations herein consisted of automobiles “with tools and accessories,” so called. Duties were assessed thereon as en-tireties at the rate of 45 per cent, ad valorem, under the provision in paragraph 193 of the act of July 24, 1897, for “articles or wares * * * composed wholly or in part of iron, steel, * * * or other metal.” The claim in the protests is that the tires which accompanied said automobiles, but which were not attached to the rims of the wheels, are properly separately dutiable at 30 per cent, ad valorem under paragraph 449, which is the tariff provision for manufactures of india rubber. It has been decided, as I understand it, in Hillhouse v. United States, 152 Fed. 163. 81 C. C. A. 415, that in applying the tariff law a single article may be constructively separated into parts subject to different classifications. The petition for certiorari in that case (208 U. S. 615, 28 Sup. Ct. 568, 52 L. Ed. 646), shows that the contention was as to whether parts of a machine taken abroad and brought back with new ones in their place could be treated as separable from the rest of the machine, which seems to settle the general principle contained in the Hillhouse decision.
In order that merchandise which is distinctively a manufacture of rubber, or a manufacture of wood, or a manufacture of this or of that, shall be classified as a manufacture of metal, it is necessary that the entire article manufactured shall have existed as an entity before importation and have been purchased as such an assembled entity. In such a case it would be an evasion for the foreign maker to break the entity into fragments and expect each fragment to be treated as if it were complete in itself. If the article has never been assembled on the other side, so that it is capable of immediate use, it ought not to be treated for tariff purposes as if it had been put into that condition on the other side. In the cases at bar there is no evidence that the rubber tires in issue had been attached to the wheels of the automobiles in the country of production in such a way as to be capable of immediate use. That being so, it seems to me that under the rulings in the shotgun cases it is wrong to attempt to treat them at the port of entry as if they had been so attached. United States v. Irwin, 78 Fed. 799, 24 C. C. A. 349; United States v. Schoverling, 146 U. S. 76, 13 Sup. Ct. 24, 36 L. Ed. 893.
It is to be observed, also, that the tires are not so markedly a part of the automobile as the nuts, bolts, beams, angle irons, etc., because these latter things are individual to the particular make of machine and are intended to stay until worn out, when they will be replaced by like parts; but the tires are detachable and interchangeable, and may or may not be used on the particular automobile, according to the whim or caprice of the owner.
In the light of these thoughts, and others which time forbids me to note, the decision of the Board of General Appraisers is reversed, and the tires in question held properly dutiable under the provision in said paragraph 449.